Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 1 of 16




                          EXHIBIT B
                                   Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 2 of 16
                                                                  Avalon Gmail Searches


                                                                                                  Produced by   Produced by   Produced by
      Trial Exhibit Number                   Z First Bates                         Z Last Bates     Avalon         Fayyer     Other Parties
        SEC Trial Exhibit 1                  Z-006033538                           Z-006033538        No             No          USDJ
        SEC Trial Exhibit 2                  Z-006120143                           Z-006120147        No             No          USDJ
        SEC Trial Exhibit 3                  Z-006164337                           Z-006164344        No             No          USDJ
        SEC Trial Exhibit 4                  Z-006120306                           Z-006120325        No             No          USDJ
        SEC Trial Exhibit 5                  Z-006164659                           Z-006164661        No             No          USDJ
        SEC Trial Exhibit 6                  Z-006035349                           Z-006035351        No             No          USDJ
        SEC Trial Exhibit 7                  Z-006129244                           Z-006129247        No             No          USDJ
        SEC Trial Exhibit 8                  Z-006175409                           Z-006175409        No             No          USDJ
        SEC Trial Exhibit 9                  Z-006188279                           Z-006188292        No             No          USDJ
       SEC Trial Exhibit 10                  Z-006086602                           Z-006086602        No             No          USDJ
       SEC Trial Exhibit 11                  Z-006035850                           Z-006035851        No             No          USDJ
       SEC Trial Exhibit 12                  Z-006112764                           Z-006112765        No             No          USDJ
       SEC Trial Exhibit 13                  Z-006041294                           Z-006041295        No             No          USDJ
       SEC Trial Exhibit 14                  Z-006127628                           Z-006127629        No             No          USDJ

Note: US Attorney's Office (USAO) for the District of New Jersey is abbreviated as USDJ
                                           Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 3 of 16


Document Name         First Bates    Last Bates   Searches Conducted                                                    Search Results        Received Production                   Notes
                                                                                                                 First Bates     Last Bates
SEC Trial Exhibit 1   Z-006033538   Z-006033538   Apply smart filters
                                                  Sender address equals avalonfaltd@gmail.com               1   Z-006033538    Z-006033538      USDJ-20151231
                                                  Recipient address equals reggy@allnewstar.com             2   Z-004031124    Z-004031124      USDJ-20160510
                                                  Search in email subject for "hello from serge"

                                                  (name pre/2 nathan) and (receiv* pre/2 contact pre/2
                                                  serge)                                                    1   Z-006033538    Z-006033538      USDJ-20151231       2 hits on 1/18/2013 1:31pm; 2
                                                  sent date equals 1/18/2013                                2   Z-004031124    Z-004031124      USDJ-20160510       additional docs all produced by USDJ



                                                  "group of traders"                                        1   Z-006033538    Z-006033538      USDJ-20151231       2 hits on 1/18/2013 1:31pm; 2
                                                  "accounts for layering"                                   2   Z-004031124    Z-004031124      USDJ-20160510       additional docs all produced by USDJ
                                                  "other different strategies"
                                                  sent date equals 1/18/2013



                                                  "still allow layering"                                    1   Z-006033538    Z-006033538      USDJ-20151231       2 hits on 1/18/2013 1:31pm; 2
                                                  sent date equals 1/18/2013                                2   Z-004031124    Z-004031124      USDJ-20160510       additional docs all produced by USDJ




                                                                                          SEC Trial Exhibit 1
                                             Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 4 of 16


Document Name          First Bates    Last Bates   Searches Conducted                                                         Search Results        Received Production                    Notes
                                                                                                                       First Bates     Last Bates
SEC Trial Exhibit 2   Z-006120143    Z-006120147   Apply smart filters
                                                   Sender address equals avalonfaltd@gmail.com                 1      Z-006120143    Z-006120147      USDJ-20151231       3 hits on 3/7/2013 9:29am; 2 additional
                                                   Recipient address equals reg.xia@gmail.com                  2      Z-004031670    Z-004031675      USDJ-20160510       docs all produced by USDJ
                                                   Sent date equals 3/7/2013                                   3      Z-006164195    Z-006164195      USDJ-20151231



                                                   "serge works directly for the broker"                       1      Z-006120143    Z-006120147      USDJ-20151231       3 hits on 3/7/2013 9:29am; 15
                                                   "brokerafe company"                                         2      Z-004031670    Z-004031675      USDJ-20160510       additional docs all produced by USDJ
                                                                                                               3      Z-006164195    Z-006164195      USDJ-20151231



                                                   "for layering it is a bit more costly"                      1      Z-006120143    Z-006120147      USDJ-20151231       3 hits on 3/7/2013 9:29am; 45
                                                   "we pay very big legal bills"                               2      Z-004031670    Z-004031675      USDJ-20160510       additional docs all produced by USDJ
                                                                                                               3      Z-006164195    Z-006164195      USDJ-20151231




                                                                                                SEC Trial Exhibit 2
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 5 of 16


Document Name          First Bates    Last Bates   Searches Conducted                                                          Search Results        Received Production                   Notes
                                                                                                                        First Bates     Last Bates
SEC Trial Exhibit 3   Z-006164337    Z-006164344 Apply smart filters
                                                 Sender address equals avalonfaltd@gmail.com                   1      Z-006164337    Z-006164344       USDJ-20151231
                                                 Recipient address equals reg.xia@gmail.com                    2      Z-004031703    Z-004031710       USDJ-20160510
                                                 Sent date equals 3/11/2013




                                                   "layering strategy"                                         1      Z-006164337    Z-006164344       USDJ-20151231       2 hits on 3/11/2013 12:04pm; 5
                                                   "payout is only what I have written below"                  2      Z-004031703    Z-004031710       USDJ-20160510       additional docs all produced by USDJ



                                                   "for layering strategy payout only"                         1      Z-006164337    Z-006164344       USDJ-20151231       2 hits on 3/11/2013 12:04pm; 10
                                                                                                               2      Z-004031703    Z-004031710       USDJ-20160510       additional docs all produced by USDJ



                                                   "pls advise for lawying"                                    1      Z-006164337    Z-006164344       USDJ-20151231       2 hits on 3/11/2013 12:04pm; 12
                                                                                                               2      Z-004031703    Z-004031710       USDJ-20160510       additional docs all produced by USDJ




                                                                                                SEC Trial Exhibit 3
                                           Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 6 of 16


Document Name          First Bates    Last Bates   Searches Conducted                                                     Search Results        Received Production                   Notes
                                                                                                                   First Bates     Last Bates
SEC Trial Exhibit 4   Z-006120306    Z-006120325   Apply smart filters
                                                   Sender address equals avalonfaltd@gmail.com              1     Z-006120306    Z-006120314      USDJ-20151231
                                                   Recipient address equals reg.xia@gmail.com               2     Z-004031745    Z-004031753      USDJ-20160510
                                                   Sent date equals 3/12/2013

                                                   Include Families                                         1     Z-006120315    Z-006120315      USDJ-20151231
                                                                                                            2     Z-006120316    Z-006120325      USDJ-20151231
                                                                                                            3     Z-004031754    Z-004031754      USDJ-20160510
                                                                                                            4     Z-004031755    Z-004031764      USDJ-20160510


                                                   "both payout schedules"                                  1     Z-006120306    Z-006120314      USDJ-20151231       2 hits on 3/11/2013 5:19pm; 1
                                                                                                            2     Z-004031745    Z-004031753      USDJ-20160510       additional doc produced by USDJ


                                                   "layering and normal trading"                            1     Z-006120306    Z-006120314      USDJ-20151231       2 hits on 3/11/2013 5:19pm; 1
                                                                                                            2     Z-004031745    Z-004031753      USDJ-20160510       additional doc produced by USDJ




                                                                                            SEC Trial Exhibit 4
                                            Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 7 of 16


Document Name         First Bates    Last Bates   Searches Conducted                                                      Search Results        Received Production                   Notes
                                                                                                                   First Bates     Last Bates
SEC Trial Exhibit 5   Z-006164659   Z-006164661


                                                  "bp works differently depending on strategy"               1    Z-006164659    Z-006164661      USDJ-20151231       2 hits on 3/15/2013 11:15am; 125
                                                                                                             2    Z-004034939    Z-004034942      USDJ-20160510       additional docs all produced by USDJ



                                                  "layering strategies" and "send $2500 per account"         1    Z-006164659    Z-006164661      USDJ-20151231       2 hits on 3/15/2013 11:15am; 125
                                                                                                             2    Z-004034939    Z-004034942      USDJ-20160510       additional docs all produced by USDJ


                                                  "for layering" and "you can send 50-100" and "different
                                                  ECN'S"                                                     1    Z-006164659    Z-006164661      USDJ-20151231       2 hits on 3/15/2013 11:15am; 125
                                                                                                             2    Z-004034939    Z-004034942      USDJ-20160510       additional docs all produced by USDJ




                                                                                            SEC Trial Exhibit 5
                                                 Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 8 of 16


Document Name         First Bates   Last Bates   Searches Conducted                                                       Search Results        Received Production                   Notes
                                                                                                                   First Bates     Last Bates
SEC Trial Exhibit 6   Z-006035349 Z-006035351 Apply smart filters
                                              Sender address equals avalonfaltd@gmail.com                   1     Z-006035349    Z-006035351      USDJ-20151231
                                              Recipient address equals zchxia@gmail.com                     2     Z-004036331    Z-004036333      USDJ-20160510
                                              Sent date equals 3/28/2013
                                              Search in email subject for "bloter detail"



                                                 "broker is not a cheap one"                                1     Z-006035349    Z-006035351      USDJ-20151231       2 hits on 3/28/2013 8:02pm; 21
                                                 "tolerate and protect us"                                  2     Z-004036331    Z-004036333      USDJ-20160510       additional docs all produced by USDJ



                                                 (multi pre/1 key pre/1 trading) and ("not allowed")        1     Z-006035349    Z-006035351      USDJ-20151231       2 hits on 3/28/2013 8:02pm; 21
                                                                                                            2     Z-004036331    Z-004036333      USDJ-20160510       additional docs all produced by USDJ



                                                 "so you get what you pay for here"                         1     Z-006035349    Z-006035351      USDJ-20151231       2 hits on 3/28/2013 8:02pm; 21
                                                                                                            2     Z-004036331    Z-004036333      USDJ-20160510       additional docs all produced by USDJ




                                                                                                   SEC Trial Exhibit 6
                                                  Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 9 of 16


Document Name          First Bates   Last Bates    Searches Conducted                                                       Search Results        Received Production                   Notes
                                                                                                                     First Bates     Last Bates
SEC Trial Exhibit 7   Z-006129244 Z-006129247 Apply smart filters
                                              Sender address equals avalonfaltd@gmail.com                   1    Z-004036472       Z-004036475      USDJ-20160510       2 hits on 4/3/2013 12:00pm/ 12:01pm;
                                              Recipient address equals zchxia@gmail.com                     2    Z-006129244       Z-006129247      USDJ-20151231       12 additional docs all produced by USDJ
                                              Sent date equals 4/3/2013
                                              Search in email subject for "real fees"



                                                   contract pre/5 layering pre/1 spoofing                   1    Z-004036472       Z-004036475      USDJ-20160510       2 hits on 4/3/2013 12:00pm; 12
                                                                                                            2    Z-006129244       Z-006129247      USDJ-20151231       additional docs all produced by USDJ

                                                   account pre/5 charged pre/4 ML pre/1 key pre/1
                                                   strategy                                                 1    Z-004036472       Z-004036475      USDJ-20160510       2 hits on 4/3/2013 12:00pm; 12
                                                                                                            2    Z-006129244       Z-006129247      USDJ-20151231       additional docs all produced by USDJ



                                                   "dark pool layering" pre/5 strategies                    1    Z-004036472       Z-004036475      USDJ-20160510       2 hits on 4/3/2013 12:00pm; 12
                                                                                                            2    Z-006129244       Z-006129247      USDJ-20151231       additional docs all produced by USDJ



                                                   "money for legal expenses"                               1    Z-004036472       Z-004036475      USDJ-20160510       2 hits on 4/3/2013 12:00pm; 12
                                                   "no other firms allow this"                              2    Z-006129244       Z-006129247      USDJ-20151231       additional docs all produced by USDJ




                                                                                               SEC Trial Exhibit 7
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 10 of 16


Document Name          First Bates   Last Bates   Searches Conducted                                                          Search Results        Received Production                   Notes
                                                                                                                       First Bates     Last Bates
SEC Trial Exhibit 8   Z-006175409 Z-006175409 Apply smart filters:
                                              Sender address equals avalonfaltd@gmail.com                    1     Z-004036485       Z-004036485      USDJ-20160510       2 hits on 4/3/2013 12:28pm; 12
                                              Recipient address equals zchxia@gmail.com                      2     Z-006175409       Z-006175409      USDJ-20151231       additional docs all produced by USDJ
                                              Sent date equals 4/3/2013
                                              Search in email subject for "real fees"


                                                  (charged pre/1 commission) pre/5 (contract pre/2
                                                  layering)                                                  1     Z-004036485       Z-004036485      USDJ-20160510       2 hits on 4/3/2013 12:28pm; 31
                                                                                                             2     Z-006175409       Z-006175409      USDJ-20151231       additional docs all produced by USDJ



                                                  rebate pre/1 for pre/1 layering                            1     Z-004036485       Z-004036485      USDJ-20160510       2 hits on 4/3/2013 12:28pm; 33
                                                                                                             2     Z-006175409       Z-006175409      USDJ-20151231       additional docs all produced by USDJ

                                                  (layering pre/1 spoofing) and "regular trading" and "one
                                                  account"                                                   1     Z-004036485       Z-004036485      USDJ-20160510       2 hits on 4/3/2013 12:28pm; 45
                                                                                                             2     Z-006175409       Z-006175409      USDJ-20151231       additional docs all produced by USDJ




                                                                                                 SEC Trial Exhibit 8
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 11 of 16


Document Name          First Bates   Last Bates   Searches Conducted                                                        Search Results        Received Production                   Notes
                                                                                                                     First Bates     Last Bates
SEC Trial Exhibit 9   Z-006188279 Z-006188292 Apply smart filters:
                                              Sender address equals avalonfaltd@gmail.com                   1    Z-006188279       Z-006188280      USDJ-20151231       2 hits on 11/4/2014 5:49pm; 8
                                              Recipient address equals laviensmile@gmail.com                2    Z-003987883       Z-003987884      USDJ-20160510       additional docs all produced by USDJ
                                              Sent date equals 11/4/2014

                                                  Add families                                                   Z-006188281       Z-006188292      USDJ-20151231       attachment to Z-006188279
                                                                                                                 Z-003987885       Z-003987896      USDJ-20160510       attachment to Z-003987883


                                                  "i'm not sure" pre/10 "regarding the commission"          1    Z-006188279       Z-006188280      USDJ-20151231       2 hits on 11/4/2014 5:49pm; 6
                                                                                                            2    Z-003987883       Z-003987884      USDJ-20160510       additional docs all produced by USDJ
                                                  Add families
                                                                                                                 Z-003987885       Z-003987896      USDJ-20160510       attachment to Z-003987883
                                                                                                                 Z-006188281       Z-006188292      USDJ-20151231       attachment to Z-006188279




                                                  (break pre/1 point) and commi* and 350M                   1    Z-006188279       Z-006188280      USDJ-20151231       2 hits on 11/4/2014 5:49pm; 6
                                                                                                            2    Z-003987883       Z-003987884      USDJ-20160510       additional docs all produced by USDJ
                                                  Add families
                                                                                                                 Z-003987885       Z-003987896      USDJ-20160510       attachment to Z-003987883
                                                                                                                 Z-006188281       Z-006188292      USDJ-20151231       attachment to Z-006188279




                                                                                               SEC Trial Exhibit 9
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 12 of 16


Document Name           First Bates   Last Bates   Searches Conducted                                                         Search Results        Received Production                   Notes
                                                                                                                       First Bates     Last Bates
SEC Trial Exhibit 10   Z-006086602 Z-006086602 Apply smart filters:
                                               Sender address equals avalonfaltd@gmail.com                    1       Z-006086602    Z-006086602      USDJ-20151231
                                               Recipient address equals edisonlin1984@gmail.com               2       Z-006176693    Z-006176693      USDJ-20151231
                                               Sent date equals 4/18/2013


                                                   "ten per ecn" and "50 orders max"                          1       Z-006086602    Z-006086602      USDJ-20151231       2 hits on 4/18/2013 4:15pm; 1
                                                                                                              2       Z-006176693    Z-006176693      USDJ-20151231       additional doc produced by USDJ


                                                   "place 10 orders on each ecn" and "5 different ecns"       1       Z-006086602    Z-006086602      USDJ-20151231       2 hits on 4/18/2013 4:15pm; 1
                                                                                                              2       Z-006176693    Z-006176693      USDJ-20151231       additional doc produced by USDJ


                                                   "only have 10 orders each ecn"                             1       Z-006086602    Z-006086602      USDJ-20151231       2 hits on 4/18/2013 4:15pm; 3
                                                                                                              2       Z-006176694    Z-006176694      USDJ-20151231       additional doc produced by USDJ




                                                                                               SEC Trial Exhibit 10
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 13 of 16


Document Name           First Bates    Last Bates   Searches Conducted                                                                Search Results        Received Production                   Notes
                                                                                                                               First Bates     Last Bates
SEC Trial Exhibit 11   Z-006035850    Z-006035851 Apply smart filters:
                                                  Sender address equals edisonlin1984@gmail.com                           1   Z-006035850    Z-006035851      USDJ-20151231
                                                  Recipient address equals avalonfaltd@gmail.com
                                                  Sent date equals 7/9/2013
                                                  Search in email subject for "about overnight charges"

                                                                                                                                                                                  1 hit on 7/9/2013 12:35pm; 1 additional
                                                    "we allow layering" and "these sort of strategies"                    1   Z-006035850    Z-006035851      USDJ-20151231       doc produced by USDJ

                                                                                                                                                                                  1 hit on 7/9/2013 12:35pm; 1 additional
                                                    "strategies only for intra day use"                                   1   Z-006035850    Z-006035851      USDJ-20151231       doc produced by USDJ




                                                                                                   SEC Trial Exhibit 11
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 14 of 16


Document Name           First Bates   Last Bates   Searches Conducted                                                 Search Results        Received Production                   Notes
                                                                                                               First Bates     Last Bates
SEC Trial Exhibit 12   Z-006112764 Z-006112765 Apply smart filters:
                                               Sender address equals avalonfaltd@gmail.com            1       Z-006112764    Z-006112765      USDJ-20151231
                                               Recipient address equals jiangbaba520@163.com
                                               Sent date equals 2/26/2012

                                                   agreement pre/10 "only agent"                      1       Z-006112764    Z-006112765      USDJ-20151231

                                                   "you have my support"                              1       Z-006112764    Z-006112765      USDJ-20151231

                                                   "ukraine and teach people"                         1       Z-006112764    Z-006112765      USDJ-20151231

                                                                                                                                                                  1 hit on 2/26/2012 4:36pm; 1 additional
                                                   china and "laying strategy"                        1       Z-006112764    Z-006112765      USDJ-20151231       doc produced by USDJ




                                                                                       SEC Trial Exhibit 12
                                        Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 15 of 16


Document Name           First Bates    Last Bates   Searches Conducted                                               Search Results        Received Production   Notes
                                                                                                              First Bates     Last Bates
SEC Trial Exhibit 13   Z-006041294    Z-006041295 Apply smart filters:
                                                  Sender address equals avalonfaltd@gmail.com            1   Z-006041294    Z-006041295      USDJ-20151231
                                                  Recipient address equals cndt168@gmail.com
                                                  Sent date equals 9/16/2013

                                                    nomura and "limit anything"                          1   Z-006041294    Z-006041295      USDJ-20151231

                                                    nomura and "is there anyone else"                    1   Z-006041294    Z-006041295      USDJ-20151231




                                                                                  SEC Trial Exhibit 13
                                              Case 1:17-cv-01789-DLC Document 425-2 Filed 09/13/19 Page 16 of 16


Document Name           First Bates   Last Bates   Searches Conducted                                                             Search Results        Received Production                   Notes
                                                                                                                           First Bates     Last Bates
SEC Trial Exhibit 14   Z-006127628 Z-006127629 Apply smart filters:
                                               Sender address equals avalonfaltd@gmail.com                       1        Z-006127628    Z-006127629      USDJ-20151231       1 hit on 10/18/2013 6:02pm; 1
                                               Recipient address equals cndt168@gmail.com                                                                                     additional doc produced by USDJ
                                               Sent date = 10/18/2013
                                               Search in email subject for "WTS release limit"

                                                                                                                                                                              1 hit on 10/18/2013 6:02pm; 1
                                                   "latency software" and "risk assessment"                      1        Z-006127628    Z-006127629      USDJ-20151231       additional doc produced by USDJ

                                                                                                                                                                              1 hit on 10/18/2013 6:02pm; 1
                                                   "detect and reject orders" and "manipulative behavior"        1        Z-006127628    Z-006127629      USDJ-20151231       additional doc produced by USDJ

                                                   "15-c of the sec" and "forbid any layering"                   1        Z-006127628    Z-006127629      USDJ-20151231


                                                   "looks like lek is the only solution for now"                 1        Z-006127628    Z-006127629      USDJ-20151231


                                                   "increase their limits" and "last week to 50 orders"          1        Z-006127628    Z-006127629      USDJ-20151231




                                                                                                   SEC Trial Exhibit 14
